Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
2.	Claim 1 is objected to because of the following informalities:  
	As to Claim 1: To be consistent with the other claim amendment, the applicants is advised to also take out (delete) the term “(A)” after the claimed “a block polymer” and the term “(B)” after the claimed “a polymer”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1, 4-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 2014/02423351).
	As to Claims 1 and 4-5: Kondo teaches a composition comprising (1) a propylene-ethylene block copolymer (Paragraphs [0024]-[0025]) and (2) a thermoplastic elastomer that may be selected from styrene elastomer, e.g., styrene-isoprene-styrene triblock copolymer elastomers (Paragraphs [0202]-[0211]), corresponding to the claimed block copolymer (A) and the claimed block copolymer (A) comprising a styrene block.  Kondo further discloses a method for preparing the composition including the step of melt-mixing the above ingredients (Paragraphs [0272]-[0275]).  
	However, Kondo does not mention the claimed polymer (B) comprising a functional group selected from an acid anhydride structure with sufficient specificity to constitute anticipation within the meaning of 35 USC 102. 
	Nevertheless, Kondo does disclose adding a modified polyolefin, including among other things, preferably maleic anhydride modified polypropylenes (which according to Page 12, lines 4-10, of the present specification corresponds to the claimed polymer (B) comprising a functional group selected from an acid anhydride structure), for the purposes of ultimately providing articles with desired physical properties, such as rigidity and impact strength (Paragraphs [0186]-[0197]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to select the claimed polymer (B) comprising a functional group selected from an acid anhydride structure (i.e., maleic anhydride modified polypropylenes) as one of the modified polyolefins in 
	As to Claims 7 and 8: Kondo teaches a fiber-reinforced resin composition (Paragraph [0001]), comprising a propylene polymer resin (Paragraph [0062]), corresponding to the claimed thermoplastic resin, and carbon fibers (Paragraph [0122]), and a moulded article prepared from the same (Paragraph [0001]).  The moulded article taught by Kondo is suitably used for applications such as automobile interior and exterior parts, including bumpers, and other various industrial parts (Paragraph [0282]), which according to Page 24, line 26-Page 25, line 5, of the present specification corresponds to the claimed formed article.  However, Kondo does not specifically mention preparing (pre-mixing) the block polymer (A) and polymer (B) separately from thermoplastic resin and carbon fibers (corresponding to the composition of claim 1) as required by claim 7 and its dependent claim 8.  Nonetheless, Kondo does disclose that each ingredient, including the claimed block polymer, polymer comprising a functional group selected from an acid anhydride structure, carbon fibers, and thermoplastic resin, may be mixed separately or simultaneously in order to improve the properties of the composition for preparing articles (Paragraph [0271]-[0272]).  Thus, it would have been obvious to one of ordinary skill in the art to prepare or pre-mix the block polymer and polymer comprising a functional group selected from an acid anhydride structure simultaneously or separately from thermoplastic resin and carbon fibers, with a reasonable expectation of successfully ultimately preparing articles with enhanced properties as suggested by Kondo.  See MPEP section 2144.04, B, IV, C (“Selection of any order of mixing ingredients is prima facie obvious”).  See also MPEP section 2144.06 ("It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same .  

4.	Claim 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 2014/0242335) as applied to claims 1, 4-5, and 7-8 above, and further in view of Hosoya et al. (US 2016/0311987). 
	The disclosure with respect to Kondo in paragraph 3 is incorporated here by reference.  However, Kondo does not specify that their styrene elastomer (e.g., block copolymer of styrene-isoprene-styrene) possess the claimed weight average molecular weight of 10,000 or more and the claimed storage modulus of 5 MPa or more under an atmosphere at 23 degrees Celsius. 
	Nevertheless, Hosoya et al. teach that their styrene elastomers, including styrene/isoprene/styrene block copolymers, have a number-average molecular weight of generally 5,000-300,000 as measured by GPC method2, which overlaps with the claimed weight-average molecular weight of 10,000 or more, and a storage modulus of lower than 100 MPa at 0-100 degrees Celsius, which overlaps with the claimed storage modulus of 5 MPa or more under an atmosphere at 23 degrees Celsius (Paragraphs [0052]-[0058]).  See also MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.).

	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the styrene elastomers, including styrene/isoprene/styrene block copolymers, having the claimed particular molecular weight and storage modulus taught by Hosoya et al. as the styrene elastomers in the compositions, method, and article discussed in Kondo, with a reasonable expectation of successfully obtaining desired properties, including improved mechanical strength.  

Correspondence
5.	The prior art made of record, namely Maeda et al. (US 10,570,2593), and not relied upon is considered pertinent to applicant's disclosure. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 07/05/2019. 
        2 According to Page 6, lines 24-27, of the present specification, the applicants also measure the weight average molecular weight of the block copolymer through a GPC method. 
        3 Since the applicants have not submitted a certified English translation of the foreign priority document JP 2016-230972 having written descriptive support for the pending claims of the present application under 35 USC 112(a), they are not entitled to the benefit of the foreign priority filing date of such document, See MPEP § 2163.03, II-III.  Thus, Maeda et al. applies as prior art reference.  However, since Maeda et al. do not teach or would have suggested the claimed specific composition, Maeda et al. is not applied in a rejection.